c




          OFFICE    OF THE   ATTORNEY    GENERAL   OF TEXAS
                                AUSTIN




Ronorable J.D.Looney
County Auditor
Boaton, Texas
Dear Sir:                         pion     Ho. 0-3SOe
                                     : Conrtitutionality       or t1ou80
                                       Bill 397, Forty-s      :venth
                                       Leglele Lure
            In your letter    of May 21, 1941, you request our
opinion   8s to the conetltutlonallty     of Efouse Bill Kc. 397,
Forty-seventh   +eglelature,     seotlone 1 and ? of which read
as r0ii0ws:
             “:ectlon    1. Xhereaa, serious floods   and
      overflows,      oooaeionlne great 108s 0r property
      and failure      or orops, oo.:urred In Bowie County,
      Texas, durlne and shortly prior to the year
      1932, and in 1933,
            “And whereas, said floods, overflows and
      crop iallures   constitute a case of greet public
      calamity,   the erreot or whfoh was reit  as late
      as    1934;

              *And wherea 8, the CommlselonersV Court of
      Bov:le County, Texas, because of this ?ubllc
      calamity,    in 1934 ordered the tax (1880s: or and
      collector    to accept 1x3 rm   payment or all
      oounty taxes delinquent     in 1932 and 1933, and
      due In 1934, the sum of fifty     oents on the
      dollar,    and said order remained In foroe dur-
      ing the year 1934;
            “The Legislature   0r the State 0r Texas
      rinds and declares    that said Aot of the COY.-
      missioners’  Court of Bow10 County, Texsa, Is
      hereby validated   In all th.in,gs.
Honorablr   J.D.   Loonay,   pag8 8


           “8.0.  e.  The Conptrollrr of thr State or
     Texas Is hereby Inatruotad to abide by tha ordorr
     0r the Commlsalonera~ court 0r Bowie county, Texas
     and  to raoalpt  as paid In ruii tha 88888~d 00unty
     taxes ol all property owaera who paid iltty   cants
     on the dollar   thrrron for taxes due for thr yaara
     1932, 1935, and 1934. *
            Saotlon   10 of Artlola   VIII,     Stata   Constitution   roads
a6 rollOwe:

           *The Legislature  shall hava ao power to
     ralrase the Inhabitants   of, or proparty In, any
     oounty ( olty or town iron the payment oi taxaa
     lavlod for Stata or oounty purpoma,     unless la
     odes of graat public oalamity in any auoh oounty,
     oIty or town, wb en luoh release may be mada by
     a vota 0r two-thirda   or eaah !Iouas 0r the Lagls-
     latura. n

           Upon Inquiry at the office  of tha Seoretary or State
wo rind that House El11 lie. 397 was pasEed by a vota or at
least two-thirds  or aaoh ?3ouaa of tha Legislature.     It is our
opinion that thr AOt In question was authorized      by the quoted
srotlon of the Constitution  and that samm la thmrarore oonatl-
tutlonal and valid.

                                  0             Yours   very truly
                                              AT’EXtNZYGE??XRAL‘;F Tal3S
GRL:db
APPROVEDJUN 14, 1941                      By     a/ Glenn R. Law-la
                                                    Aaslatant
8/ Grover Sellers
FIRST ASSISTANT
f TTGRNEY
        G ER?ZtAL